Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

1.	Claims 1- 20 are allowed over prior art.

2.	Based on the argument/remarks presented by the Applicant representative on 2/23/2021, the Examiner Agreed with the remarks that the Prior arts on record do not teach the limitations as mentioned (below underlined) within claims 1,8 and 15.

3.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below, 


Regarding Claim 1,
A method comprising: in an artificial neural network, extracting from a video, visual features and semantic vectors associated with the visual features; for a visual feature of the visual features extracted from the video: performing a similarity search for corresponding visual features in the video based at least on the semantic vectors associated with the visual features; generating a joint semantic vector based at least on a first semantic vector associated with the visual feature, a second semantic vector associated with at least one of the corresponding visual features, and a spatiotemporal distance of the visual feature to the at least one of the corresponding visual features; and in the artificial neural network, classifying whether a particular type of motion is present in the video based at least on the joint semantic vector generated for the visual feature. 

Regarding Claim 8,
A method in an artificial neural network, generating a feature tensor comprising visual features extracted from image data and locations of the visual features in the image data; for a visual feature in the feature tensor: performing a search for corresponding visual features in the image data based on a semantic similarity of the visual feature to other visual features in the feature tensor; generating a joint semantic vector based at least on the semantic similarity of the visual feature to one or more of the corresponding visual features and a spatiotemporal distance of the visual feature to the one or more of the corresponding visual features; adding the joint semantic vector to the feature tensor; and feeding the feature tensor, having the joint semantic vector included therein, back into the artificial neural network. 

Regarding Claim 15,
A computing apparatus comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when executed by a processing system, direct the computing apparatus to at least: generate a video representation tensor comprising visual features extracted from a video and locations of the visual features in the video; Page 6 of 13Application No. 16/274,481Attorney Docket No. P8462-US/348918 Response Filed: 02/23/2021 Reply to Office Action of: 12/23/2020 for a visual feature of the visual features extracted from the video: perform a search for corresponding visual features in the video based on a semantic similarity of the visual feature to other visual features; generate a joint semantic vector based at least on the semantic similarity of the visual feature to one or more of the corresponding visual features and a spatiotemporal distance of the visual feature to the one or more of the corresponding visual features; and add the joint semantic vector to the video representation tensor. 


Regarding Claim 1: Claim 1 is   rejected under   Mei et al. (USPUB 20170150235) in view of Fanyi Xiao (NPL Doc. "Track and Segment: An Iterative Unsupervised Approach for Video Object Proposals", The IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2016, pp. 933-942) A method comprising: in an artificial neural network, extracting from a video, visual features and semantic vectors associated with the visual features; for a visual feature of the visual features extracted from the video: … generating a joint semantic vector based at least on a first semantic vector associated with the visual feature, a second semantic vector associated with at least one of the corresponding visual features, (Detailed rejection of the claim mentioned within Office Action dated 12/23/2020) within claim 1, but does not teach the limitations as mentioned within the claim: “performing a similarity search for corresponding visual features in the video based at least on the semantic vectors associated with the visual features;… a spatiotemporal distance of the visual feature to the at least one of the corresponding visual features; and in the artificial neural network, classifying whether a particular type of motion is present in the video based at least on the joint semantic vector generated for the visual feature.”

Regarding Claim 8: Claim 8 is   rejected under   LEI WANG(NPL Doc. "Human Action Recognition by Learning Spatio-Temporal Features With Deep Neural Networks", Received February 12, 2018, accepted March 12, 2018, date of publication March 19, 2018, date of current version April 23, 2018,,Digitai Object identifier 10,11G9/ACCESS.2018.2817253,Pages:17913-17922) in view of Mei et al. (USPUB 20170150235) in further view of Fanyi Xiao (NPL Doc. "Track and Segment: An Iterative Unsupervised Approach for Video Object Proposals", The IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2016, pp. 933-942) A method in an artificial neural network, generating a feature tensor comprising visual features extracted from image data and locations of the visual features in the image data; for a visual feature in the feature tensor:  … generating a joint semantic vector based at least on the semantic similarity of the visual feature to one or more of the corresponding visual features (Detailed rejection of the claim mentioned within Office Action dated 12/23/2020) within claim 8, but does not teach the limitations as mentioned within the claim: “performing a search for corresponding visual features in the image data based on a semantic similarity of the visual feature to other visual features in the feature tensor;… a spatiotemporal distance of the visual feature to the one or more of the corresponding visual features; adding the joint semantic vector to the feature tensor; and feeding the feature tensor, having the joint semantic vector included therein, back into the artificial neural network.”

Regarding Claim 15: Claim 15  is   rejected under   LEI WANG(NPL Doc. "Human Action Recognition by Learning Spatio-Temporal Features With Deep Neural Networks", Received February 12, 2018, accepted March 12, 2018, date of publication March 19, 2018, date of current version April 23, 2018,,Digital Object
identifier 10,11G9/ACCESS.2018.2817253,Pages:17913-17922) in view of Mei et al. (USPUB 20170150235) in further view of Fanyi Xiao (NPL Doc. "Track and Segment: An Iterative Unsupervised Approach for Video Object Proposals", The IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2016, pp. 933-942) A computing apparatus comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when executed by a processing system, direct the computing apparatus to at least: generate a video representation tensor comprising visual features extracted from a video and locations of the visual features in the video; Page 6 of 13Application No. 16/274,481Attorney Docket No. P8462-US/348918 Response Filed: 02/23/2021 Reply to Office Action of: 12/23/2020 for a visual feature of the visual features extracted from the video: (Detailed rejection of the claim mentioned within Office Action dated 12/23/2020) within claim 15, but does not teach the limitations as mentioned within the claim: “perform a search for corresponding visual features in the video based on a semantic similarity of the visual feature to other visual features; generate a joint semantic vector based at least on the semantic similarity of the visual feature to one or more of the corresponding visual features and a spatiotemporal distance of the visual feature to the one or more of the corresponding visual features; and add the joint semantic vector to the video representation tensor.”

4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Examiner, Art Unit 2637